DETAILED ACTION
*** The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
***  This office action is responsive to Applicant’s Amendment filed October 29, 2021.  June 01, 2021. Claims 1 and 3-8 are pending.  Claim 2 was canceled.

Claim Rejections - 35 USC § 112
Claim 4-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Re-claim 4:  Base claim 3 recites “…a distance from a bottom surface of the second electronic component to the substrate is larger than a distance from a top surface of the third electronic component to the substrate”; whereas, dependent claim 4 further recites “…a distance between the set position and the first electronic component and/or the third electronic component is greater than a predetermined distance”.   Scope of claim 4 is indefinite for not further limit the base claim 3, since claim 3 requires a large distance while claim 4 recites greater than a predetermined distance, which “predetermined distance” can be a lesser distance.  Moreover, scope of claim 4 is indefinite since what is a distance that is greater than a distance or a predetermined distance, wherein using the term of the predetermined distance which is determined beforehand renders scope of claim 4 being indefinite in view of claim 3 for reciting having “larger than a distance”.
 (Dependent claims 5-6 are rejected as depending on rejected base claim 4)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to 

 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Lin (2019/0378817) taken with Tojo (8,975,732) and Dotta (2004/0212086), and further of either Lin (2013/0200528) or Sekimoto (2010/0236698).
Re-claim 1, Lin ‘817 teaches (at Figs 2A-2I; paragraph 32-38; Fig 1A-1C; para 15-30) a method of manufacturing a semiconductor unit, comprising: providing a substrate 100 including a first conductive circuit (para 32,16); disposing a first electronic component 600 (Fig 2A, para 32; Fig 1A-1B, para 15-17,28) on a side of the substrate; forming a first plastic seal layer 200 (para 18,33, Figs 2B,1A-1B; paragraph 33 for epoxy resin seal layer 200, where an epoxy resin is inherently a plastic material covering the substrate 100 and the first electronic component 600; setting up a plurality of grooves (Fig 2C; para 34) in the first plastic seal layer, wherein the groove exposes at least a portion of the first conductive circuit (para 32,16; SL Figs 1A-1B, 2C) of the substrate 100; and filling conductive material (CM,400; Figs 2D-2F) in each of the grooves by vacuum printing (Figs 2D-2E; para 35) so as to form a second conductive circuit electrically connected to the first conductive circuit of the substrate in the first plastic seal layer, wherein after the conductive material (CM,400) is filled in each of the grooves by vacuum printing (para 35) to form the second conductive circuit electrically connected to the first conductive circuit of the substrate in the first plastic seal layer, and further forming a non-conductive circuit 300 (Fig 2H; para 38,23,18 for a resin) on the side of the second conductive circuit (CM,400) facing away from the substrate, wherein the non-conductive circuit 300 is connected to the second conductive circuit (CM,400). 
Re-claim 1, Lin ‘817 already teaches forming the non-conductive circuit 300, but just lacks forming the non-conductive circuit by vacuum printing, and having a smaller thickness than a thickness of the second conductive circuit. 
However, Tojo teaches (at Figs 19-20, col 19, lines 45-50 to col 20, line 29; Figs 9A-9B-10A; col 8, lines 29-56; line 66 to col 7, line 15) col 12, lines 1-10) forming the non-conductive 
Therefore, the subject matter as a whole would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to manufacture the semiconductor unit of Lin ‘817 by forming the non-conductive circuit comprising the insulating layer  by vacuum printing, as taught by Tojo and Dotta, because vacuum printing is alternative and art recognized equivalent process for forming the insulating resin layer.  This is because of the desirability to ensure forming of the non-conductive circuitry comprising the insulating layer in a reliable and well-formed manner, and because of the desirability to prevent formation of a void, thereby improving the reliability of manufacturing the semiconductor unit.  The subject matter as a whole would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to manufacture the semiconductor unit of the references including Lin ‘817 by forming the non-conductive circuit by vacuum printing and by selecting the portion of the prior art's range of thickness of the non-conductive circuitry, as taught by Lin ‘528 and Sekimoto, which is within the range of applicant's claims, because of the desirability to facilitate the design and function of a particular semiconductor device, and because it has been held to be obvious to select a value in a known range by optimization for the best results, and would be an unpatentable modification, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”.  In Re Aller 104 USPQ 233,255 (CCPA 1955); In re Waite 77 USPQ In Re Swanson 56 USPQ 372 (CCPA 1942); In Re Sola 25 USPQ 433 (CCPA 1935); and In Re Dreyfus 24 USPQ 52 (CCPA 1934).


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Lin (2019/0378817), Tojo (8,975,732) and Dotta (2004/0212086), with either Lin (2013/0200528) or Sekimoto (2010/0236698), as applied to claim 1, taken with Shah (2011/0248184).
The references including Lin ‘817, Tojo, Dotta, and Lin ‘528 or Sekimoto already teach the method of manufacturing a semiconductor unit, as applied to claim 1 above and fully repeated herein. 
Re-claim 7, Lin ‘817 already teaches vacuum printing to fill the conductive materials into the grooves, but lacks repeatedly filling the conductive materials, repeatedly vacuuming and vacuum breaking process. 
However, Dotta also teaches (at paragraph 94-96,1146-155; Figs 6-7) vacuum printing to fill the conductive materials into the grooves, wherein the vacuum printing includes repeatedly filling the conductive material in each of the grooves (at certain air pressure), repeatedly vacuuming (by increasing air pressure more than the certain air pressure), and vacuum breaking process between each vacuum printing to fill the conductive material at certain air pressure.  Shah teaches (at paragraphs 69-70; Figs 1,2,5) vacuum printing to fill the conductive materials (para 66-67) into the grooves 18, wherein the vacuum printing includes repeatedly the steps 42-48 (para 70; Fig 5 for steps 42-48 and 50 including vacuum, where vacuum break process is during the steps of firing of the substrate and checking via) in filling the conductive material in each of the grooves 18, repeatedly vacuuming, and vacuum breaking process between each vacuum printing to fill the conductive material.
Therefore, the subject matter as a whole would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to manufacture the semiconductor unit of the references including Lin ‘817 by repeating the steps vacuum printing process including repeatedly filling the conductive material in each of the grooves, repeatedly vacuuming, and vacuum breaking process, as taught by Dotta and Shah.  This is because of the desirability to completely fill the conductive materials into the grooves without forming any void, thereby improving the reliability of manufacturing the semiconductor unit.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lin (2019/0378817), Tojo (8,975,732) and Dotta (2004/0212086), with either Lin (2013/0200528) or Sekimoto (2010/0236698), as applied to claim 1, taken with Hsu (8,435,424) and Co (9,508,689).
The references including Lin ‘817, Tojo, Dotta, and Lin ‘528 or Sekimoto already teach the method of manufacturing a semiconductor unit, as applied to claim 1 above and fully repeated herein. 
Re-claim 8: Lin ‘817 already teaches filling the conductive material in each of the grooves by vacuum printing, but lacks detailing the conductive material having a thixotropic index greater than 4.5 and a viscosity of greater than 105000 cpa.s.
However, Hsu teaches (at col 7, lines 29-34; and column 3, lines 15-25) filling the conductive material in the grooves, wherein the conductive material has a thixotropic index of  6.0 and the viscosity of greater than 30000 cps.  Co teaches (at column 6, lines 1-10; col 9, lines 20-28) filling the conductive material, wherein the conductive material has a thixotropic index of  6.5 or greater and the viscosity of greater than 30000 cps.
Therefore, the subject matter as a whole would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to manufacture the semiconductor unit of the references including Lin ‘817 by employing and selecting the conductive material having the thixotropic index of about 6.0, which is greater than 4.5 as claimed, and the viscosity of about 30000 cps, which is greater than 10500 cpa.s as claimed, as taught by Hsu and Co, which is within the range of applicant's claims, because of the desirability to facilitate the printing process and because it has been held to be obvious to select a value in a known range by optimization for the best results, and would be an unpatentable modification, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”.  In Re Aller 104 USPQ 233,255 (CCPA 1955); In re Waite 77 USPQ 586 (CCPA 1948);  In Re Swanson 56 USPQ 372 (CCPA 1942); In Re Sola 25 USPQ 433 (CCPA 1935); and In Re Dreyfus 24 USPQ 52 (CCPA 1934).



Allowable Subject Matter
 Claim 3 is allowed.

Response to Amendment  
Regarding claim 3:  Applicant's Amendment filed October 29, 2021 and remarks thereof have overcome the rejections in the last office action to claim 3.  

Regarding claims 1 and 7-8:   Applicant's Amendment filed October 29, 2021 and remarks thereof with respect to amended claims 1 and 7-8 have been considered but are also moot in view of the new ground(s) of rejection.

*****************
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
					****************
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M TRINH whose telephone number is (571) 272-1847.  The examiner can normally be reached on M-F 10Am -6:30Pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484.  The central fax phone number is (703) 872-9306. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MICHAEL M TRINH/Primary Examiner, Art Unit 2822